DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Amendments
Applicant’s reply filed September 30, 2021 was received and has been entered.   The amendment to incorporate the limitations of claim 13, which was not rejected with the prior art, into claim 11 was sufficient to overcome the rejection under 35 USC 102.  Further, the amendment to incorporate the limitations of claim 22, which was not rejected with the prior art, into claim 20 was sufficient to overcome the rejection under 35 USC 102. Since all rejections have been overcome, the claims are allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the invention is directed to methods of using compounds of formula (I). The closest prior art is, for example, CAS RN 1247403-64-0 and 222801-29-4, cited in a previous action, which teaches the compounds described in the previous action.  The prior art compound contains no suggestion to use the compound in the particular method required by the instant claims. Accordingly, the instantly claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 7, 10, 11, 14-16, 18-20, 23-25, 27 and 28 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699